Citation Nr: 1810537	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-21 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left foot plantar fasciitis for the period of March 20, 2006 through April 12, 2011.  

2.  Entitlement to an initial rating in excess of 10 percent prior to April 12, 2011, and in excess of 30 percent thereafter for bilateral plantar fasciitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1995 to August 1996 and May 2003 to May 2004.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
March 2010 rating decision of the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction has since been transferred to the RO in Milwaukee, Wisconsin.  

The Veteran testified before the undersigned Veterans Law Judge at a February 2017 Board videoconference and a transcript of this hearing is of record.  

In June 2010, March 2011, and April 2014 rating decisions, the RO increased the Veteran's disability ratings.  The Veteran is currently assigned a 10 percent rating for her left foot plantar fasciitis from May 19, 2004 to March 20, 2006.  In addition she was assigned a 10 percent rating prior to April 12, 2011 and a 30 percent rating thereafter for bilateral plant fasciitis.  As increased awards during the pendency of an appeal do not represent total grants of benefits, the Veteran's claim for a higher disability rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  Moreover, as the Veteran's bilateral plantar fasciitis includes the left foot plantar fasciitis, the subject of her original increased initial ratings claim; the issues are as noted on the cover page.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Veteran is seeking an initial increased rating for her left and bilateral plantar fasciitis.  In connection with her claim she was provided with a November 2015 VA examination.  The examiner noted a diagnosis of plantar fasciitis in the left foot in 1993 and right in 2010.  The Veteran reported flare ups, however, no response was provided in the section in which the Veteran was to describe her flare-ups.  The Veteran reported functional impairment of being unable to stand, walk, or run.  Following a physical examination the examiner noted pain which caused functional loss in addition to pain on movement, weight bearing, and interference with standing.  The examiner stated he could not describe without mere speculation the functional loss due to pain, during flare-ups and/or when the joint is used repeatedly over a period of time because there were no flares witnessed during the examination.  The examiner also stated the Veteran currently does have functional limitation in that she could not complete prolonged standing or walking but that appropriate foot wear and treatment could alleviate the functional impact.  The examiner noted the Veteran's bilateral plantar fasciitis had increased in severity since her last examination due to her employment which required her to stand for prolonged periods of time and walk over concrete surfaces.

The Board finds the November 2015 VA examination to be inadequate.  The Veteran reported flare-ups but the examiner failed to illicit from her a description of these flare-ups.  In addition the examiner stated he was unable to say without speculation the extent of the functional loss due to pain, during flare-ups and/or when the joint is used repeatedly over a period of time because there were no flares during the examination or following the three repetitions of motion.  However, the examiner did not state why the repetitive use test was not sufficient to determine the Veteran's functional loss when the joint is used repeatedly over time.  In addition the examiner provided his name and the title "Division Manager" but did not list any medical credentials.  Therefore, it is not possible for the Board to determine if the examination was provided by a qualified medical professional.  As such, a new VA examination must be obtained.  

In addition, it appears the Veteran continues to receive treatment at a VA medical center.  As such, any and all outstanding VA treatment records must be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records.  

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to reassess the severity of her bilateral plantar fasciitis.  The claims folder and all pertinent medical records should be made available to the examiner for review.  All necessary diagnostic testing should be performed.  The examiner must describe all impairment of the Veteran's bilateral plantar fasciitis, including any additional functional impairment.

The examiner should specifically ask the Veteran to describe the factors that precipitate a flare-up and the frequency, duration, and severity of any flare-ups.  The examiner should use that information to comment on the functional limitations caused by pain and any other associated symptoms.  A detailed rationale is requested for all opinions provided.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made, to include whether there are additional tests or information that might be sufficient to estimate such additional functional loss during flares. 

3.  After completing the above and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  When readjudicating the Veteran's claims the RO should take note that they are initial increased rating claims.  If the benefits sought on appeal are not granted, she and her representative should be provided with a supplemental statement of the case.  Allow the appropriate time for response then return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




